TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 27, 2014



                                      NO. 03-12-00430-CV


                                  Kevin Bierwirth, Appellant

                                              v.

             Federal National Mortgage Association a/k/a Fannie Mae, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE ROSE


This is an appeal from the judgment signed by the trial court on May 21, 2012. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.